                                                                                           1   Suzanne L. Martin
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletree.com
                                                                                               Dana B. Salmonson
                                                                                           3
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorney for Defendant Capital One Services, LLC
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                UNITED STATES DISTRICT COURT
                                                                                          11                                  FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               SASKIA WEDDLE,                                        Case No.: 2:19-cv-00875-JCM-VCF
                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                      Plaintiff,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                                      STIPULATION AND ORDER TO EXTEND
                                                                                               vs.                                                   DEADLINE TO FILE DISMISSAL
                                                                                          15                                                           DOCUMENTS (ECF NO. 20)
                                                                                               CAPITAL ONE SERVICES, LLC; and DOES
                                                                                          16   1-20, inclusive,
                                                                                                                                                                 FIRST REQUEST
                                                                                          17                          Defendants.

                                                                                          18

                                                                                          19
                                                                                                      Defendant Capital One Services, LLC (“Defendant”) and Plaintiff Saskia Weddle
                                                                                          20
                                                                                               (“Plaintiff”), by and through undersigned counsel, hereby stipulate that the current deadline to submit
                                                                                          21
                                                                                               the Stipulation of Dismissal and Proposed Order, currently due October 9, 2019 (ECF No. 20), be
                                                                                          22
                                                                                               continued to November 8, 2019. The parties respectfully request this extension as the payment
                                                                                          23
                                                                                               process for distribution of the settlement funds is taking longer than anticipated; however, the parties
                                                                                          24
                                                                                               believe that this thirty (30) day extension is sufficient time to get that accomplished.
                                                                                          25
                                                                                               ...
                                                                                          26
                                                                                               ...
                                                                                          27
                                                                                               ...
                                                                                          28
                                                                                           1          This is the parties’ first request for an extension of this deadline, and this Stipulation is made

                                                                                           2   in good faith and not for the purpose of undue burden or delay.

                                                                                           3          IT IS SO STIPULATED.

                                                                                           4   DATED this 27th day of September, 2019.          DATED this 27th day of September, 2019.

                                                                                           5   FREIMAN LEGAL                                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                                P.C.
                                                                                           6

                                                                                           7   /s/ Lawrence W. Freiman                          /s/ Dana B. Salmonson
                                                                                               Lawrence W. Freiman                              Suzanne L. Martin
                                                                                           8   100 Wilshire Blvd., Ste. 700                     Nevada Bar No. 8833
                                                                                               Santa Monica, CA 90401                           Dana B. Salmonson
                                                                                           9                                                    Nevada Bar No. 11180
                                                                                          10   Attorney for Plaintiff                           Wells Fargo Tower
                                                                                                                                                Suite 1500
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                                    3800 Howard Hughes Parkway
                                                                                                                                                Las Vegas, NV 89169
                                                                                          12                                                    Attorneys for Defendant
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                                              ORDER
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15          IT IS SO ORDERED.

                                                                                          16                September 27, 2019
                                                                                                      DATED_____________________
                                                                                          17

                                                                                          18                                                          __________________________________
                                                                                                                                                      US MAGISTRATE JUDGE
                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                  2
